Citation Nr: 1032798	
Decision Date: 08/31/10    Archive Date: 09/08/10	

DOCKET NO.  06-11 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  
In that decision, the RO granted service connection (and an 
accompanying 50 percent evaluation) for posttraumatic stress 
disorder, effective from March 29, 2002, the date of the 
Veteran's claim for increase.  The Veteran subsequently voiced 
his disagreement with the assignment of that 50 percent 
evaluation, with the result that, in a decision of September 
2009, the Board continued the denial of entitlement to an initial 
evaluation in excess of 50 percent for service-connected 
posttraumatic stress disorder.  

The Veteran subsequently appealed that denial of benefits to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a March 2010 Order, vacated the Board's September 2009 
decision denying entitlement to an initial evaluation in excess 
of 50 percent for service-connected posttraumatic stress disorder 
and, in so doing, remanded the Veteran's case to the Board for 
action consistent with a March 2010 Joint Motion for Remand.  The 
case is now, once more, before the Board for appellate review.  

In the March 2010 Joint Motion, it was argued that, as 
consideration of a total disability rating based on individual 
unemployability (TDIU) is "part and parcel" of a challenge to an 
initial disability rating where it is raised as part of the 
adjudicatory process of the underlying claim, the Board should 
have considered the issue of a TDIU as part of the September 2009 
decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, in the April 2006 Substantive Appeal, the Veteran 
asserted entitlement to TDIU, constituting, for all intents and 
purposes, a formal claim for that benefit.  Moreover, in October 
2009, the Veteran once again claimed entitlement to TDIU.  Noted 
at the time was that the Veteran's claim for TDIU was currently 
under consideration by the Roanoke (Virginia) RO, and that a VA 
examination had, apparently, been scheduled specifically for that 
purpose.  Under the circumstances, the Board will not at this 
time consider the issue of entitlement to TDIU.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002 and 38 C.F.R. § 20.900(c) (2009).

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.

REMAND

The March 2010 Joint Motion noted that the Board, in its 
September 2009 decision, had failed to adequately address the 
Veteran's posttraumatic stress disorder symptomatology in the 
context of the higher rating criteria, and similarly failed to 
provide adequate reasons or bases as to why the Veteran's 
symptomatology failed to more nearly approximate the criteria for 
higher disability ratings.  More specifically, it was noted that 
the Board's analysis regarding the Veteran's suicidal ideation, 
personal hygiene issues, obsessional rituals, depression, 
cognitive deficits, speech irregularities, and inability to 
establish and maintain relationships did not provide adequate 
reasons or bases as to why the Veteran's symptomatology failed to 
more nearly approximate the criteria for a higher disability 
rating.  Moreover, while the Board concluded that the evidence 
did not show impaired impulse control (such as unprovoked 
irritability with periods of violence), it did mention that the 
Veteran had been involved in an incident in which VA police were 
summoned.  Noted in the Joint Motion was that the Board had 
failed to address VA treatment records prepared by the social 
worker who had called the VA police.  Significantly, in those 
notes, the social worker detailed that the Veteran had wanted to 
discuss politics in a group therapy session following the 
previous day's election, and that when he was told that politics 
was not a topic to be discussed in therapy, became 
confrontational and refused to leave the room when asked to do 
so.  According to the VA social worker, the Veteran then became 
"louder in speech, with hostile connotations and threats towards 
the police demanding to have a patient advocate brought to him."  
Further noted was that the Veteran "appeared more verbally and 
emotionally out of control, becoming hostile and aggressive with 
the police officers in attendance."  According to the Joint 
Motion, the Board, at the time of its September 2009 decision, 
had failed to address the incident in the context of "evidence 
showing impaired impulse control (such as unprovoked irritability 
with periods of violence)."  Further noted was that the Board had 
failed to discuss why the Veteran's Global Assessment of 
Functioning Scores of 48 to 50 did not warrant a rating in excess 
of 50 percent for service-connected posttraumatic stress 
disorder.

The Board observes that, while in June 2006, the Veteran 
underwent a VA psychiatric examination for compensation purposes, 
that examination does not contain findings normally associated 
with a mental status examination.  Moreover, while at the time of 
a Board Remand in December 2008, it was requested that the 
Veteran be afforded a VA psychiatric examination containing 
specific findings with respect to the existence and extent (or 
frequency as appropriate) of memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; impaired judgment, 
speech, and impulse control and/or thought processes; neglect of 
personal hygiene and appearance; suicidal ideations; and 
delusions and/or hallucinations, the VA examination (in May 2009) 
conducted in response to that request does not appear to contain 
all of the requisite findings.  More specifically, there is no 
description as to whether, at the time of the May 2009 VA 
psychiatric examination, the Veteran was suffering from impaired 
judgment or speech, delusions and/or hallucinations, or any 
neglect of personal hygiene.  Significantly, a remand by the 
Board confers on the appellant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
May 2009, the date of the most recent VA 
psychiatric examination of record, should 
be obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

2.  The Veteran should then be afforded an 
additional VA psychiatric examination in 
order to more accurately determine the 
severity of his service-connected 
posttraumatic stress disorder.  The RO is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse affect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should render 
specific findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should, 
additionally, to the extent possible, 
determine which portion of the Veteran's 
psychiatric symptomatology is attributable 
to his service-connected posttraumatic 
stress disorder, as opposed to other 
nonservice-connected psychiatric disorders.  
The examiner should also assign a Global 
Assessment of Functioning (GAF) Score for 
the Veteran's service-connected 
posttraumatic stress disorder consistent 
with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition, DSM-IV, and explain 
the significance of the score.  In so 
doing, the examiner should indicate whether 
the Global Assessment of Functioning Score 
would change were the Veteran's nonservice-
connected psychiatric disorders to be 
included in the assessment.  A complete 
rationale must be provided for any 
opinion offered, and all information 
and opinions, when obtained, must be 
made a part of the Veteran's claims 
folder.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  A 
notation to the effect that this record 
review has taken place must be included 
in the examination report.

3.  The RO/AMC should then readjudicate the 
Veteran's claim for an initial evaluation 
in excess of 50 percent for service-
connected posttraumatic stress disorder.  
Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in June 
2009.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board if in order.  
The Board intimates no opinion as to the ultimate outcome in this 
case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



